OFFICE        OF   THE     ATTORNEY           GENERAL       OF TEXAS
                                    AUSTIN
                                       bl’.


                                                            May 11, 1939


Hon. Ii.X. Hodges
County kudltor
';filliamaon
           County
Georgetown, Texas
Dear Slrt




oalved the at
alre to know
JannarY eo,l




                             onstable in en ever a5?m$~, rho
                              44 bada       and     who reaaiv48    8
                              anothar aountp, to b 4           sex?vml         in
                              ishould,upon tha re+ipt                 ef   a
                             ieat   fr4Bl     th4    foreign     44unty,
              out or the Offlaerle Salary Ftindoi
      his native muuty.m     .:
                              .
                             .I
           In oonneatlonulth the above opinion, tha4                                   was
forw4rd4d    to    you   a oopy     of   our      opinion      Ho.   O-USa      randerad
under data of January 89th. to FIon..X.Pre+aokl, bounty
Auditor; Wteston bounty,~Tma8, 8ubstantlally    to the 8awm
Hon. R. A. Hodges, Eay 11, 1939, PaKe 2

                           ".
effect.
          As we understand the question, while your
precinct officers are on a fee basis, your county offi-
cars are on a salary basis, thereby creating tithin your
county an Offic4rVs Salary Fund. It nedessarily follows
that any subpoenas or processes issuing out of fslony
cases pending within your own oounty, when served by
the con&able, he would be paid from the Ofilcar*s Salary
Fund.
           & the opinion of&W. Alsup, dated February
l.2,193f3,to whloh reiarenaa WM made In our opinion      wo.
O-lSS, ha very plainly pointed out that under tha salary
law, Senate Bill l?o.5, and particular4 ths 1aWer part
of Saotlon 17b of said bill, 441~4appearing In Veraon*a
Be-46 CiVfl Statute8 1985, M brtiOl4 S932+10~). th4
Legfslatura lntendad to wlthdrarull f444 tharatefere
paid by th4 St&a of Taxaa ror aerriobe randd        by yb-
olnotoffloerm andthatthaymmld       ba thereaftar
out of the OttIaer*s Salaq Fund Of tha wUntxc. p"'   OW(Ic-
4,tha amooatpaid to a ooaatabla for the 4~44ation of
anoutof oountyproo4wua4 a ahargsup4nth4 &ala.
Th4 Lagl~latursdid not Baa fit to m6ka qy eraaptloaaa
FtiEfztiauoh      aerrioea to be pld out OS out of oountr
                This 44rdo4 would no doubtba mn8ldemd
oa4 randarad*rorthe stat4 rathar than for t?.~o foreign
bounty, Thita Dep8rtwnt haretoforo hakrulad that th4
onaotmmt of Senate Bill Bo. 6, m&n% 'and It& awndmnt8,
j.nsuahosnes mqeraeded tha payment of suah Weas by tha
atate. uhl14 th4 data has appropriation6rar,pwing
orfioare in a oountyoperating on a tee bade, thi 8tate
-at the same time has nrada5 prori.alonior (111
                                              apportionmnt
to war&     tha salary fund of thoaa oouatlaa out of rhioh
said is44 4r4 to be paid. (940. 6, Senate Bill d).
          w4 r44p44trulipadvisa tharafors, and it i4 th4
opinion of thie Depa.rtm4ntthat our opinion O-lfX& tormr4
rendered to you undar date of January e0, 1999, is applimbla
Hon. H. A. Hodges, May 11, 1939, Page 3
                          C~


and covers the question contain&d in your lettar of
April 17, 1939, which is above sat forth.
                           Very truly yours